DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6th May 2022 has been entered. Claims 1-2 and 4-10 remain pending in the application. Applicant’s amendments to the drawing have overcome objections to the specification and drawings set forth in the Non-Final Office Action mailed 11/22/2021.
Response to Arguments
Applicant's arguments filed 6th May 2022, regarding the 35 USC 103 rejections of Claims 1-2 and 4-10 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the obvious rejections are impermissible hindsight as the motivation suggestion must be explicit (Page 13, Para 5; Page 15, Para 1), the examiner disagrees, pointing out that the obviousness statements provided in the claims below are expressly obvious to one of ordinary skill in the art. Please see below details of the obviousness rejection, including the motivation, as presented in detail.
Regarding Applicant’s assertion that the term VELCRO has been removed on all instances and replaced with “hook and loop” (Page 10, Section 112), the examiner disagrees, pointing out VELCRO was removed in one instance, but other occurrences of the term have been left unaddressed – see updated 35 USC 112b rejection below
Applicant's arguments filed 6th May 2022, regarding the 35 USC 103 rejections of Claims 1-2 and 4-10 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Regarding Applicant’s assertion that claim 2’s obviousness claim is impermissible hindsight as the motivation suggestion must be explicit  (Page 14,  Para 3), the argument is moot in view of a new obviousness rejection with US Pub 2005/0029066 by Redzisz.

Claim Objections and Interpretations
Regarding claim 1, (Line 27) “.” Should be “;”.
Regarding Claim 1, the phrase “a closed orientation” (Line 23 on Page 14) is understood as equivalent to “the closed orientation”, in other words referring to the limitation “a closed orientation” of Line 10 on Page 14. Correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the bottom of the middle back side” (line 26) in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim contain the trademark/trade name “Velcro®” (lines 8, 20, 33, 40, and 41). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “a hook and loop mechanism” set forth by the Velcro® standard and, accordingly, the identification/description is indefinite.  For examination purposes, the claim was construed to refer to Velcro® as any hook and loop mechanism. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 6,334,519 issued to Tong (hereinafter “Tong”) in view of US Pub 20050016808 by Sapyta (hereinafter “Sapyta”), US Pub 20130270312 by Yun (hereinafter “Yun”) and US Publication 2021/0085043 by Lavi (Here forth “Lavi”).
Tong discloses a foldable fitness bag for use before or after exercise such as swimming, gym, running or hiking/camping, the fitness bag having a front side (Fig A) and a back side (Fig B) comprises: 
a top bag segment having a top portion of the front side (Fig A) and a top portion of the back side (Fig B), the front side of the top bag portion (Fig A) comprises: 
a top front pocket having a two-way zipper (Abstract line 6, Any zipper can open and close the pocket, which makes it a two-way zipper) useful in containing contents within the top front pocket (Fig A); and 
[Not taught: a first strip of male Velcro across the top of the top front side]; the back side (Fig B) of the top bag portion (Fig B) comprises: 
a back top pocket (Fig B) having a zipper enclosure (Fig B), the back top pocket (Fig B) being exposed when the fitness bag is in a closed orientation (Fig B); 
a middle bag segment (Fig A) having a middle portion of the front side (Fig A) and a middle portion of the back side (Fig A, backside is on the other side of the front side), the middle bag segment comprises: 
the front side of the middle bag portion (Fig A), the front side of the middle bag portion having a left side (Fig A) and a right side (Fig A) comprising: 
a left side pocket having a zipper enclosure (Fig A, Any pocket can have a zipper enclosure to keep the contents in), the left side pocket covering the left side (Fig A) of the middle portion of the bag (Fig A); 
one or more right side pocket (Fig A) each having a zipper enclosure (Fig A, Any pocket can have a zipper enclosure to keep the contents in); 
[Not taught: a second strip of male Velcro across a top of the middle front side; 
the back side of the middle bag portion comprising: 
a pair of shoulder straps for carrying the fitness bag when the fitness bag is in a closed orientation; and 
a fourth strip of female and a detachable bottom bag segment (Fig A). having a bottom portion (Fig B) of the front side (Fig A) and a bottom portion of the back side (Fig A, backside is on the other side of the front side), the detachable bottom bag (Fig A) segment comprises: 
-5 -Attorney's Docket No. RG2014. 001- US-01Serial No. 16/795,512the front side (Fig A) [Not taught: being a mesh pocket for storing wet and damp gear 
within a water resistant  zipper enclosure (Fig B, the front side has at least one pocket but not one that has mesh or a water resistant zipper enclosure)]; and 
[Not taught: a third strip of female Velcro across a bottom of the middle front side]; 
the back side of the detachable bottom bag portion comprising: 
a pocket having a zipper enclosure (Fig A, Any pocket can have a zipper enclosure to keep the contents in); and 
[Not taught: a carrying handle coupled to the top of the back side of the detachable bottom bag portion for ease of folding. 
wherein the fitness bag folds into the closed orientation in which the first ]. 

    PNG
    media_image1.png
    716
    884
    media_image1.png
    Greyscale

Fig A- Examiner Annotation Fig 4 of Tong

    PNG
    media_image2.png
    662
    640
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 2 of Tong
Tong does not expressly disclose the pockets in the middle portion having pockets on the backside of bottom portion, and hook and loop strips. 
Sapyta discloses a similar bag wherein the back side of the middle bag portion (Fig D) comprising: the back side of the detachable bottom bag portion comprising: a pocket (14); the detachable bottom bag having a carrying handle (Fig D, a handle such as 18, can be useful in carrying pouches or bags) coupled to the top of the back side of the detachable bottom bag portion for ease of folding (Fig D, a handle attached to bottom bag portion makes it easier when in the folded position). A second strip of male Velcro across the top of the middle front side;  and a third strip of female Velcro across the bottom of the middle front side (per the 35 USC 112b interpretation discussed above); the second Velcro strip couples to the third Velcro strip and a first strip of male Velcro across the top of the top front side;  and a fourth strip of female Velcro across the bottom of the middle back side; wherein the fitness bag folds into the closed orientation in which the first Velcro strip couples to the fourth Velcro strip. (Hook and Loop strips 28 are advantageously placed in strategic places on bag in order to minimize the size of the bag going from Figure 2 to Figure 3).

    PNG
    media_image3.png
    373
    498
    media_image3.png
    Greyscale

Fig C- Examiner annotated Fig 2 of Sapyta

    PNG
    media_image4.png
    522
    473
    media_image4.png
    Greyscale

Fig D- Examiner Annotated Fig 1 of Sapyta
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Sapyta before them, when the application was filed, to have modified the bag of Tong to (A) to have shoulder straps on the backside of the back for the purpose of giving the user to option to carry the bag on their back, as taught by Sapyta, while advantageously allowing the user to keep their hands free and available for other purposes; (B) to provide a handle attached to the backside of the detachable bag, which a person of ordinary skill in the art  would have considered beneficial as allowing the user to conveniently carry the bag by one hand when it is detached from the main bag; and (C) to provide hoop and loop strips at edges/margins of panels of the bag to releasably attach the panels of the bag, as taught by Sapyta, to advantageously create a closed configuration that can be easily transported, and a person of ordinary skill in the art  would have been motivated to make such modification in order to allow for quick opening and closing of the bag, thus enabling the user to access the contents of the bag and then quickly securing the bag.
Tong as modified above does not expressly disclose that the pockets can have a water resistant zipper enclosure. 
Yun discloses a similar bag wherein the detachable bottom bag segment comprises: the front side being a pocket for storing wet and damp gear within a water resistant zipper enclosure (Para 27 lines 3-5, anything that is waterproof is also water resistant; the pocket store gear including wet gear as it is a pocket);
-5 -Attorney's Docket No. RG2014. 001- US-01Serial No. 16/795,512It would have been obvious to a person having ordinary skill in the art having before them the teachings of the modified Tong and Yun before the effective filing date of the claimed invention, to have modified the modified bag of Tong to have a pocket include a zipper that is water resistant enclosure as taught by Yun, as taught by Yun, to advantageously prevent moisture from entering the pocket through the zipper. 
Tong as modified above does not expressly disclose that the pockets are made of mesh. 
Fournier discloses a similar bag wherein the detachable bottom bag segment comprises: the front side being a mesh pocket for storing wet and damp gear (Column 4 lines 65-67);
-5 -Attorney's Docket No. RG2014. 001- US-01Serial No. 16/795,512It would have been obvious to a person having ordinary skill in the art having before them the teachings of the modified Tong and Fournier before the effective filing date of the claimed invention, to have modified the modified bag of Tong to make the pocket out of mesh, as taught by Fournier, to prevent moisture from getting trapped in the pockets (Column 2 lines 12-17).
Tong as modified does not expressly disclose a pair of shoulder straps. 
Lavi discloses a similar bag wherein a pair of shoulder straps (Fig 1-2, shoulder straps 120; Para 6, the straps are detachable, and attached to element 11 that partially attaches to the back side of the bag) for carrying the fitness bag when the fitness bag is in a closed orientation (Fig 7, the bag is folded up into the closed position).Tong as 
-5 -Attorney's Docket No. RG2014. 001- US-01Serial No. 16/795,512It would have been obvious to a person having ordinary skill in the art having before them the teachings of the modified Tong and Lavi before the effective filing date of the claimed invention, to have modified  the modified bag of Tong to have detachable shoulder straps, as taught by Lavi, to advantageously be able to transport the bag on the users shoulders.
Regarding claim 5, Tong does not expressly disclose pockets coupled to the bag via a hoop and loop mechanism. Sapyta discloses a similar bag wherein at least one of the plurality of pockets (Fig C) on the middle bag portion of the pocket being coupled to the middle bag portion of the front side using a hook and loop mechanism (Fig 2-3, removable pockets are attached to bag via hoop and loops 28).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Tong and Sapyta before the effective filing date of the claimed invention, to have modified the bag of Tong as modified above, to include the concept pockets being attached to bag via a hook and loop mechanism, as taught by Sapyta, to advantageously make it convenient for the user to detach at carry just the pocket, swap around the pockets, or replace the pockets if necessary quite easily.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tong, Sapyta, Yun, and Lavi in further view of US Pub 2005/0029066 by Redzisz (hereinafter “Redzisz”).
Regarding claim 2, Tong as modified includes all of the limitations including wherein the bag further comprises: an adjustable and detachable, over the shoulder carrying strap coupled to sides of the top bag portion (See detailed description of the rejection of claim 1; as the strap is detachable, it is also adjustable); at least one carrying handle coupled to the back side of the bag (See detailed description of the rejection of claim 1); and a reinforced hook coupled to the top of the fitness bag (Fig A).
But Tong as modified does not expressly discloses carabiner. 
Redzisz discloses a similar bag with a plurality of carabiner attached to the sides of the bag (Fig 1, carabiners 64 and 68 are attached on the top left and right sides of the bag); 
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Tong and  Redzisz before them by the before the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of the modified Tong to incorporate the teachings of Redzisz to advantageously include the concept of having carabiners attached of the sides to attach items such as an additional strap to the bag to aid in lifting and carrying the bag.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tong , Sapyta, Yun and Lavi in view of US Patent 4195378 issued to Parker ( here forth “Parker”).
Regarding claim 4, Tong further does not expressly disclose that the top front side pocket is waterproof. 
Parker teaches a similar bag wherein at least one of the plurality of pockets on the top bag portion of the front side is a waterproof pocket capable of protecting contents there from water (Abstract lines 9-10, The lining of the pocket and zipper is waterproof which would make the pocket completely waterproof, protecting the contents therein from water).
It would have been obvious to a person of ordinary skill in the art having the teachings of the modified Tong and Parker before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of the modified Tong to add the concept of pockets being waterproof to the top front side pocket, as taught by Parker, to advantageously prevent any external liquids from penetrating the pockets and affecting the items inside the pockets.
Regarding claim 6, Tong does not expressly disclose the top front pocket is water resistant. Parker discloses a similar bag wherein the top front pocket comprises water resistant pocket material (Abstract lines 9-10, Fig 4, The lining of the pocket is waterproof which also makes it water resistant).
It would have been obvious to a person of ordinary skill in the art having the teachings of the modified Tong and Parker before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of the modified Tong to include the concept of making a pocket water proof to the top front pocket, as taught by Parker, to advantageously prevent any external liquids from penetrating the pockets and affecting the items inside the pockets.
Claims 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Tong , Sapyta, Yun, Lavi and Parker, further in view of  US Patent 6193034 issued to Fournier (here forth “Fournier”).
Regarding claim 7, Tong does not expressly disclose that the left middle pocket is made of mesh. Fournier discloses a similar bag wherein the left middle pocket comprises a mesh pocket material(Fig 3, Column 4 lines 65-67).
It would have been obvious to a person of ordinary skill in the art having the teachings of the modified Tong and Fournier before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of the modified Tong to include the concept of a pocket being made of mesh to the left middle pocket, as taught by Fournier, to advantageously prevent moisture from getting trapped in the pockets (Column 2 lines 12-17).
Regarding claim 8, Tong does not expressly disclose that the right middle pocket is made of mesh. Fournier discloses a similar bag wherein the right middle pocket comprises a mesh pocket material(Fig 3, Column 4 lines 65-67).
It would have been obvious to a person of ordinary skill in the art having the teachings of the modified Tong and Fournier before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of the modified Tong to include the concept of a pocket being made of mesh to the right middle pocket, as taught by Fournier, to advantageously prevent moisture from getting trapped in the pockets (Column 2 lines 12-17).
Regarding claim 10, Tong does not expressly disclose that the pockets have a lining layer. Parker discloses a similar bag wherein a lining layer inside pockets of the fitness bag (Column 2 lines 45-47, Pockets have a lining that are waterproof).
It would have been obvious to a person of ordinary skill in the art having the teachings of the modified Tong and Fournier them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of the modified Tong to include the concept of pockets have a pocket lining, as also taught by Parker, that advantageously protects the pockets from wear and tear.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tong , Sapyta, Yun, Lavi , and Parker further in view of US Patent 6193118 issued to Kearl (hereinafter “Kearl”).
Regarding claim 9, Tong does not expressly disclose that the bag contains a drinking bottle pocket. Kearl discloses a similar bag wherein the fitness bag further comprises at least one drinking bottle pocket (Fig 1, pouch 44).
It would have been obvious to a person of ordinary skill in the art having the teachings of the modified Tong and Kearl before the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of the modified Tong to include a drinking bottle pocket to the bag, as taught by Kearl, to advantageously allow the user to store a drinking container that can be easily placed and removed in the pocket.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731